Citation Nr: 0612874	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  02-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1962 to December 1963.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO) which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and a bilateral eye disability.

The Board denied the veteran's claims in a November 2002 
decision.  The veteran duly appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an order dated in November 2004, the Court 
vacated the Board's November 2002 decision and remanded both 
issues to the Board for additional development as specified 
in the Court's Order.  

In June 2005, the Board remanded the claims for further 
evidentiary development.  In November 2005, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case which continued to deny the veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and a bilateral eye disability.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral 
hearing loss.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
military service and his currently diagnosed bilateral eye 
disability.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).

2.  A bilateral eye disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss and for a bilateral eye disability.  

As was noted in the Introduction, that case has been the 
subject of a Court remand.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the "reasons or bases" requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board's November 2002 decision contained an extensive 
discussion of the notice requirements of the VCAA [see the 
Board's November 19, 2002 decision, pages 4-7.]  The Board 
stated: "In short, the Board has carefully considered the 
provisions of the VCAA in light of the records on appeal, and 
. . . finds that the development of these claims has been 
consistent with the provisions of the new law."

The veteran's attorney at the Court argued that the Board 
should have provided the veteran with additional VCAA notice.  
See the Appellant's Brief, pages 11-12.  However, in its 
Order dated November 12, 2004 the Court did not identify any 
deficiencies with respect to VCAA compliance on the part of 
VA.  The reason for its remand, as stated by the Court Order, 
was for further evidentiary development and because of the 
Board's failure to provide adequate reasons and bases for its 
decision.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  The Board is 
confident that if there were errors in terms of VCAA notice 
this would have been brought to the Board's attention by the 
Court for the sake of judicial economy.  See also Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case].

Although the Court's November 2004 Order serves to vacate the 
Board's November 2002 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board articulated how VCAA compliance was achieved.  For the 
sake of economy, and in light of the Court's seeming approval 
of such discussion, it will not be repeated.  

Moreover, the Board's now-vacated November 2002 decision 
served to inform the veteran and his representative of 
deficiencies in his claim, in particular lack of medical 
nexus evidence.  It is clear that the veteran and his 
representative have been amply informed of what is required 
of them.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

There are, however, a couple of VCAA-related matters which 
have arisen since the Court's November 2004 Order.  
Subsequent to the Court's Order, on February 22, 2005, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  This further 
satisfies the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, his claims were readjudicated in the SSOC dated in 
November 2005, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.

In addition, there has been a significant recent Court 
decision concerning the VCAA.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and bilateral eye disabilities.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability, and (3), a connection between the veteran's 
service and the disability.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

Finally, in argument presented in April 2006, the veteran's 
current representative, notwithstanding the extensive VCAA 
compliance described above, and notwithstanding the Court's 
Order which did not find any problems with VCAA compliance on 
the part of VA, rather vaguely contends that VA somehow has 
still not provided adequate notice.  As the Board understands 
the representative's contention, he views the VCAA as 
imposing upon VA the duty to "inform the claimant 
specifically what evidence needs to be submitted in order for 
the claimant to obtain benefits", because "the VA claims 
file is not the entire universe".  See the April 2006 
Informal Brief, page 2.

The Board disagrees.  According to the representative, under 
the VCAA VA is somehow obligated to intuit what evidence may 
be available somewhere in the "entire universe" and then 
must specifically advise the claimant of the existence of 
such evidence.  Such would require, at a minimum, 
clairvoyance.  Such standard is not warranted under the law.  
Cf. Talbert v. Brown, 7 Vet. App. 352, 356 (1995) [VA is not 
required to conduct an exercise in prognostication].  Here, 
VA has complied with the requirements of the VCAA by 
informing the veteran of what was required of him and of VA 
itself.  It is the veteran's responsibility, not that of VA, 
to at least identify evidence which is supportive of his 
claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2004).  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

Unlike with respect to notice, the Court did find 
deficiencies in VA's previous efforts to assist the veteran.  
The Board finds that reasonable efforts have now been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  

In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran, which will be discussed 
below.  Additionally, subsequent to the Court's November 2004 
Order indicating the Board's failure to meet the duty to 
assist provisions of the VCAA, the veteran was provided with 
a VA optometry examination in August 2005 and a VA audiology 
examination in October 2005, the results of which will be 
discussed below.  The reports of the VA medical examinations 
reflect that the examiners recorded the veteran's past 
medical history, noted his current complaints, conducted 
appropriate optometrical and audiological examinations and 
rendered appropriate diagnoses and opinions.  

In summary, the Board finds that with respect to these issues 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has secured the services of an 
accredited representative.  He declined the option of a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

Analysis

The veteran seeks entitlement to service connection for 
bilateral hearing loss, which he contends is a result of in-
service injury, namely acoustic trauma.  



Initial matter - the Court Order

The procedural history of this case has been set out in the 
Introduction above. 
This case has been subject to a remand from the Court, 
involving the duty to assist provision contained in the VCAA. 
VA's efforts to ensure compliance with those obligations have 
been discussed above. 

In essence, the Board denied the veteran's hearing loss claim 
in November 2002 due to its determination that a competent 
medical nexus between the veteran's bilateral hearing loss 
and noise trauma in service did not exist.  The Court Order 
called for the Board to consider the veteran's in-service 
diagnosis of otitis media in determining whether the veteran 
had evidence of in-service disease.  Recently obtained 
medical evidence, obtained pursuant to the Board's June 2005 
remand, will be discussed below.

Discussion

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

(i.)  Current disability

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  On audiometry 
evaluation conducted by the VA audiologist in October 2005, 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater for the both ears.  See 38 C.F.R. § 3.385.  
Accordingly, Hickson element (1) has therefore been satisfied 
for both ears.  



(ii.)  In-service disease or injury

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

With respect to in-service disease, the Board notes there is 
no diagnosis of hearing loss in service.  The veteran's 
service medical records, including his December 1963 
separation examination report, indicate that the veteran's 
hearing was within normal limits while in service.  Nor is 
there any evidence of hearing loss within one year of 
separation from service to allow for presumptive service 
connection under 38 C.F.R. § 3.309(a).  Indeed, hearing loss 
was not clinically demonstrated until decades after service.

There is of record a notation of left ear otitis media in 
February 1963.  However, that the veteran had one in-service 
ear problem, evidently unrelated to his hearing, in almost 
two years of active duty does not amount to a "combination 
of manifestations sufficient to identify the disease entity" 
for a finding of in-service disease.  See 38 C.F.R. 
§ 3.303(b).  Indeed, the veteran's single instance of left 
ear otitis media had apparently resolved by the time of the 
December 1963 separation examination.  

Moreover, although the veteran indicated "ear, nose and 
throat trouble" on one of two completed reports of medical 
history for this separation examination, this was apparently 
related to a sinus problem identified by the examining 
physician.  
No diagnosis of ear disease was made at that time, of indeed 
for almost four decades after separation.  Accordingly, the 
Board finds there is no evidence of 
in-service bilateral ear disease.

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
artillery fire in service.  His DD Form 214 indicates that he 
served in an artillery unit.  However, a review of the 
veteran's service medical records discloses no acoustic 
trauma or ear injury.  Moreover, as noted by the Court, the 
veteran's military occupational specialty (MOS) was "medical 
specialist", which is not suggestive of proximity to 
artillery pieces.    

The Court has asked the Board to consider whether the 
veteran's MOS of "medical specialist" rendered him 
competent to provide supporting medical evidence on his own 
behalf.  See the November 2004 Court Order, page 5.  The 
Court cited to Williams v. Brown, 4 Vet. App. 270, 273 
(1993), in which it determined that nurse practitioners could 
offer etiological opinions  

Although the Court referred to the MOS of "medical 
specialist" in box 25a of the veteran's DD Form 214, 
curiously it did not similarly refer to "related civilian 
occupation" in box 25b of the same form, immediately 
following.  The "related civilian occupation" is clearly 
stated to be "hospital attendant".  The Board takes 
judicial notice that a "hospital attendant" is in fact an 
orderly, charged with escorting patients, cleaning rooms and 
the like, none of which involves comes close to the kind of 
specialized medical knowledge required of a nurse 
practitioner.

Moreover, based on the fact that the veteran engaged in 
farming upon returning to civilian life in 1963, the Board 
can safely conclude that the veteran's medical training, if 
any, was quite limited in scope.  There is no evidence in the 
claims folder that the veteran completed medical education 
courses or obtained a license, contrary to the nurse 
practitioner in Williams.  Crucially, there is no indication 
that the veteran was ever trained as an expert in audiology 
which would render him competent to comment on etiology of 
hearing loss.  

Therefore, the Board once again finds that the veteran does 
not have the proper medical training to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim by him are not competent 
medical evidence and do not serve to establish in-service 
injury or a medical nexus.  

Accordingly, Hickson element (2) has not been satisfied, and 
the claim fails on this basis alone. 

(iii.)  Medical nexus

With respect to Hickson element (3), medical nexus, the 
veteran has submitted a statement from P.L.S., MA-ACCCSP/L, 
dated in June 2002.  P.L.S. indicated that the veteran had a 
history of noise exposure due to farm equipment, but "mainly 
due to military experience."  The veteran reported that he 
served in the Vietnam War, and he "remembers having bayonet 
practice and being hit on the right side of his head with a 
rifle butt."  

This nexus opinion is based solely on the history as provided 
by the veteran and is obviously unaccompanied by a review of 
the veteran's claims file.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, recently 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.

The veteran never served "in the Vietnam War" as he claimed 
to P.L.S.  Indeed, his period of service ended almost a year 
before the war began, and his DD 214 indicates that he never 
had any foreign service.  See 38 C.F.R. § 3.2(f) (2005).  
Moreover, there is no indication in the service medical 
records that the veteran was ever hit on the right side of 
his head with the butt of a rifle as he reported.  
Thus, the medical history reported by the veteran and relied 
upon by P.L.S., which was suggestive of Vietnam service and a 
substantial in-service head injury, is in fact inaccurate and 
contradicted by the objective medical record.  To the extent 
that the veteran may be contending the combat presumptions 
are applicable, see 38 U.S.C.A. § 1154(b), the Board rejects 
that notion.  

In short, the opinion of P.L.S. was conclusory, lacking 
persuasive reasoning and did not take into account all of the 
pertinent evidence of record.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].

Such is not the case with the VA examiners, who reviewed the 
veteran's claims folder, including his service medical 
records.  The January 2002 VA examiner found no relationship 
between the veteran's service and his current hearing loss 
based on the fact that the veteran's December 1963 separation 
examination "suggested the vet had normal hearing."  

Even more probative is the October 2005 VA examiner's 
opinion, which specifically referenced the in-service 
diagnosis of left ear otitis media:  "It is this examiner's 
opinion that is [sic] is less than likely that hearing loss 
can be related to military active duty noise exposure.  
Audiogram was normal at separation.  Veteran was evaluated by 
an ENT physician for ear infection complaint.  Otitis media 
was diagnosed in the left ear and treated with antibiotics.  
No residual problems or hearing loss appeared to occur as a 
result of the acute incident of otitis media.  Veteran was 
diagnosed with a hearing loss as early as 1999; however this 
was 36 years post military service.  Veteran was seen in 2002 
by a private audiologist which indicated that it was as 
likely as not that hearing los[s] was related to military 
service.  However, this audiologist did not have access to 
the c-file which suggested normal hearing in both ears at the 
time of separation in 1963."

Given the October 2005 VA examiner's discussion of the 
veteran's complete medical history, her consideration of the 
totality of his medical picture (that is to say, the lack of 
hearing complaints in service and for decades after service), 
and her expression of the reasons and bases for her 
determination and the reasons the determination of P.L.S. was 
faulty, the Board places greater weight on the opinion of the 
October 2005 VA examiner than it does on that of P.L.S.

The veteran was accorded ample opportunity to secure and 
present competent medical nexus evidence in his favor; he did 
not do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral hearing loss is not related to his 
military service.  Accordingly, Hickson element (3), medical 
nexus, has also not been satisfied, and the claim also fails 
on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to service connection for a bilateral eye 
disability.

Pertinent law and regulations

The law and regulations which are generally pertinent to 
service connection claims are detailed above and will not be 
repeated for the sake of brevity.

Congenital or developmental abnormalities

Congenital or developmental abnormalities are not considered 
to be disabilities for the purposes of service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2005); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran is seeking entitlement to service connection for 
a bilateral eye disability, which he contends was incurred in 
service.

Initial matter - the Court Order

In essence, the Board denied the veteran's bilateral eye 
disability claim in November 2002 due to its determination 
that a competent medical nexus relating the veteran's eye 
disability and service did not exist.  

The Court Order called for the Board to discuss the veteran's 
competency to offer medical evidence.  This has been done 
above.  The Board's discussion, to the effect that the 
evidence shows that the veteran was a hospital orderly in 
service and a farmer thereafter, will not be repeated.

The Court Order also required the Board to correctly apply 
the continuity of symptomatology provision in 38 C.F.R. 
§ 3.303(b) and illustrated in Savage v. Gober, 10 Vet. 
App. 488, 494-95, 498 (1997).  This will be addressed below.  

Finally, the Court called for additional development, namely 
a new VA optometrical examination, as the authenticity of 
alterations made to the January 2002 VA examination were 
questionable.  The veteran was afforded a new VA optometry 
examination in August 2005, and the results will be discussed 
below.

Discussion

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

(i.)  Current disability

With respect to Hickson element (1), medical evidence of a 
current disability, the August 2005 VA examiner diagnosed the 
veteran with chronic conjunctival inflammation.  Hickson 
element (1) is accordingly satisfied.

[The Board notes in passing that the August 2005 VA examiner 
also diagnosed the veteran with presbyopia.  However, such 
cannot be considered a disability for purposes of service 
connection.  See Winn, supra.  The same is the case for the 
VA examiner's diagnosis of left eye pterygium.  "Pterygium 
is a wing-like structure, applied especially to a triangular 
fold of membrane, extending from the conjunctiva to the 
cornea. [Dorland's Illustrated Medical Dictionary (28th ed. 
1994)] at 1834."  Norris v. West, 11 Vet. App. 219, 220 
(1998).  There is no evidence that such is an eye 
disability.]



(ii.)  In-service disease or injury

Turning to Hickson element (2), the veteran presented to the 
medical clinic in Fort Carson, Colorado in March 1962.  
Examination resulted in diagnoses of conjunctivitis and 
blepharitis.  He made one more complaint as to his eyes in 
January 1963, resulting in a diagnosis of mild blepharitis 
and mild conjunctivitis.  On his report of medical history 
for his December 1963 separation examination, the veteran 
again noted "eye trouble" in his report of medical history.  
Clinical evaluation at that time was again negative for any 
eye disability.  

With respect to in-service injury, the veteran has not 
alleged an in-service eye injury, and none appears of record.  

After having carefully considered the matter, the Board 
believes that Hickson element (2) has arguably been met, due 
to the two findings of conjunctivitis and blepharitis during 
service.

(iii.)  Nexus to service
 
With respect to Hickson element (3), medical nexus, the 
August 2005 VA examiner found no relationship between the 
veteran's current eye disability and his in-service 
conjunctivitis and blepharitis.  

Also of record is the opinion of the January 2002 VA 
examiner, who indicated that he "doubt[s] [the veteran's eye 
problems are] residuals of service-related conjunctivitis and 
blepharitis."  In February 2002, the opinion was later 
altered to say "less likely" instead of "doubt", 
presumably to conform to the standard of review employed by 
VA adjudicators, discussed above.  

Of record is a September 2002 statement from F.E.O., M.D.  
Dr. F.E.O. opined that the veteran's "ocular complaints 
could be related to previous environmental exposure during 
his military career."  The use of the term "could be" 
makes this opinion inconclusive.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).   Moreover, the statement is vague, in 
that the purported "environmental exposure" is not 
specified, and indeed no "environmental exposure is 
documented in the veteran's service medical records or 
elsewhere in the record.  The Board thus places little weight 
of probative value on that statement.  

The veteran has offered a number of statements in support of 
his claim.  As discussed above, he was a hospital attendant 
in service, and there is no indication that he was specially 
trained in optometry in service.  Therefore, the veteran is 
not competent to offer a nexus opinion to substantiate this 
claim.  See Espiritu, supra.  

In short, the competent medical nexus evidence of record is 
against the veteran's claim.

This brings the Board to a discussion of the provisions of 
38 C.F.R. § 3.303(b).  
The Court, citing to its decision in Savage v. Gober, 10 Vet. 
App. 488 (1997), stated that 38 C.F.R. § 3.303(b) only 
requires that a claimant submit competent evidence of a nexus 
between his present disability and his postservice 
symptomatology.
See the November 2004 Court Order, page 4 [emphasis in 
original].  However, as detailed above the veteran has not 
submitted such competent medical nexus evidence.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case. Continuity of symptomatology after 
service is therefore not demonstrated.

Indeed, there is no objective medical evidence of eye 
problems for decades following service, let alone 
"continuous" symptomatology.  Even considering a 
transitory, sinus-related eye complaint in May 1978, this 
first post-service documented eye symptom occurs 15 years 
after the veteran's separation.  Moreover, there are no eye 
complaints again until October 2000, over two decades after 
that.  Two eye complaints in the almost four decades 
following service is hardly demonstrative of continuity of 
symptomatology.  

It is unclear whether the veteran himself now contends, even 
in the absence of medical evidence documenting same, that he 
experienced continuous eye problems post service.  To the 
extent that he does, any such statement would be at odds with 
the veteran's medical history in general, which indicates 
that he did not receive treatment for conjunctivitis for 
almost four decades after service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  Accordingly, the Board 
attaches little weight of probative value to the veteran's 
own self-assessment of his medical history.

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral eye disability, as the claim does not satisfy 
Hickson elements (3).  Therefore, contrary to the assertions 
of the veteran's representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral eye disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


